Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 9/29/2022 has been entered.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apprille, Jr. (U.S. Patent No. 4,756,082, hereinafter “Apprille”). 
          Regarding claim 1, Apprille discloses a coupling mechanism for a shaving device (see Fig.1) comprising:
          a first connector (62);
          a second connector (12) defining a cavity (C, see Fig.5 as annotated below) to receive the first connector (62);

    PNG
    media_image1.png
    608
    819
    media_image1.png
    Greyscale

          a first coupling element (14/16) included on the second connector (12), the first coupling element (14/16) configured to move between a first coupling element first position (Fig.5) and a first coupling element second position (Fig.3);
          a second coupling element (66) also included on the second connector (12, see Fig.1) and positioned within the cavity (C, see Fig.3 and annotated Fig.5), the second coupling element (66) configured to move between a second coupling element first position (Fig.5) and a second coupling element second position (Fig.3); and 
          wherein the first coupling element (14/16) is configured to pivot (see column 3, lines 9-10) between the first coupling element first position (Fig.5) and the first coupling element second position (Fig.3).  
Indication of Allowable Subject Matter
           Claims 1-15, 17, 18, 20 and 21 are allowed.

Remarks
           New added independent claim 19 has been rejected as set forth.  It is noted claim 19 has a broader scope than original claim 7 (depending from original claim 1) without the limitation of “wherein, movement of the second coupling element to the second coupling element second position causes the first coupling element to be maintained in the first coupling element second position to secure engagement of the first connector and the second connector” as required by original claim 1.
Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724